NO. 12-09-00295-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
GORDON STUART SMITH,                         
§                   APPEAL FROM THE 321ST
APPELLANT            
 
V.                                                                      
§                   JUDICIAL DISTRICT COURT
            
HOLLY YVONNE SMITH,
APPELLEE                                                     
§                   SMITH COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            Appellant,
Gordon Stuart Smith, has filed a motion to reinstate this appeal and dismiss
it.  We previously abated the appeal as a result of Smith’s filing notice of
bankruptcy.  Smith has provided this court a copy of the order discharging him
from bankruptcy and also informs the court that he no longer wishes to pursue
the appeal.  Accordingly, the appeal is reinstated on the docket of this court,
and Smith’s motion to dismiss is granted.  See Tex. R. App. P. 42.1(b).
Opinion delivered May 25, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)